UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-7121



MICHAEL R. RAY,

                                             Petitioner - Appellant,

          versus


MATTHEW B. HAMIDULLAH, Warden of FCI Estill;
FEDERAL BUREAU OF PRISONS; STATE OF NEW
JERSEY,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:06-cv-01201-RBH; 4:06-cv-01178-RBH)


Submitted:   January 10, 2008             Decided:   January 25, 2008


Before MICHAEL, SHEDD, and DUNCAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Michael R. Ray, Appellant Pro Se. Barbara Murcier Bowens, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael R. Ray, a federal prisoner, appeals the district

court’s orders accepting the recommendation of the magistrate judge

and denying relief on his petitions filed under 28 U.S.C. §§ 2241,

2254 (2000) and denying his subsequent Fed. R. Civ. P. 59(e) motion

for reconsideration.   We have reviewed the record and find no

reversible    error.   Accordingly,   we   deny   a   certificate   of

appealability and dismiss as to the denial of § 2254 relief and

affirm as to the denial of § 2241 relief for the reasons stated by

the district court. See Ray v. Hamidullah, Nos. 4:06-cv-01178-RBH;

4:06-cv-01201-RBH (D.S.C. Feb. 6 & July 17, 2007).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                  DISMISSED IN PART;
                                                    AFFIRMED IN PART




                              - 2 -